         Case 3:20-cv-04439-JSC Document 52 Filed 11/25/20 Page 1 of 3



 1     JORDAN ETH (CA SBN 121617)
       JEth@mofo.com
 2     PHILIP T. BESIROF (CA SBN 185053)
       PBesirof@mofo.com
 3     CHRISTIN J. HILL (CA SBN 247522)
       CHill@mofo.com
 4     MORRISON & FOERSTER LLP
       425 Market Street
 5     San Francisco, California 94105-2482
       Telephone: 415.268.7000
 6     Facsimile: 415.268.7522
       Counsel for Defendants Lawrence J. Ellison, Safra A. Catz,
 7     Jeffrey O. Henley, Jeffrey S. Berg, Michael J. Boskin, Bruce R.
       Chizen, George H. Conrades, Rona A. Fairhead, Renée J.
 8     James, Charles (Wick) Moorman IV, Leon E. Panetta, William
       G. Parrett, Naomi O. Seligman, and Vishal Sikka
 9
       KAREN G. JOHNSON-MCKEWAN (CA SBN 121570)
10     kjohnson-mckewan@orrick.com
       WARRINGTON S. PARKER III (CA SBN 148003)
11     wparker@orrick.com
       KENNETH P. HERZINGER (CA SBN 209866)
12     kherzinger@orrick.com
       ALEXANDER K. TALARIDES (CA SBN 268068)
13     atalarides@orrick.com
       ORRICK, HERRINGTON & SUTCLIFFE LLP
14     405 Howard St.
       San Francisco, California 94105
15     Telephone: 415.773.5700
       Facsimile: 415.773.5759
16     Counsel for Nominal Defendants Oracle Corporation and
       Oracle America, Inc.
17
                                   UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                       SAN FRANCISCO DIVISION
20
       R. ANDRE KLEIN, et al.,                          Lead Case No. 3:20-cv-04439-JSC
21
                             Plaintiffs,
22                                                      DEFENDANTS’ STATEMENT
              v.                                        REGARDING DECEMBER 3, 2020
23                                                      CASE MANAGEMENT CONFERENCE
       LAWRENCE J. ELLISON, et al.,
24                                                      The Honorable Jacqueline Scott Corley
                             Defendants.
25

26

27

28

     DEFENDANTS’ STATEMENT RE DEC. 3, 2020 CMC
     Case No. 20-cv-4439
         Case 3:20-cv-04439-JSC Document 52 Filed 11/25/20 Page 2 of 3



 1           On October 6, 2020, the Court entered a Clerk’s Notice Continuing Case Management

 2    Conference, which set a case management conference for December 3, 2020, and ordered the

 3    parties to file a joint case management statement by November 25, 2020. (Dkt. No. 45.)

 4    Defendants’ counsel emailed Plaintiffs’ counsel on November 23, 2020, seeking to confer

 5    regarding the joint statement. As of the time of this filing, Plaintiffs’ counsel has not responded

 6    to Defendants’ counsel’s email.

 7           Defendants Lawrence J. Ellison, Safra A. Catz, Jeffrey O. Henley, Jeffrey S. Berg,

 8    Michael J. Boskin, Bruce R. Chizen, George H. Conrades, Rona A. Fairhead, Renée J. James,

 9    Charles (Wick) Moorman IV, Leon E. Panetta, William G. Parrett, Naomi O. Seligman, and

10    Vishal Sikka, and Nominal Defendants Oracle Corporation and Oracle America, Inc. (together

11    “Defendants”) submit this statement to set forth Defendants’ position regarding the case

12    management conference.

13           Defendants’ view is that the initial case management conference should be continued

14    pending resolution of Defendants’ forthcoming motion(s) to dismiss. Discovery is currently

15    stayed pursuant to the Private Securities Litigation Reform Act (the “PSLRA”). 15 U.S.C. §77z-

16    1(b)(1); See In re Marvell Tech. Grp. Ltd. Derivative Litig., No. C-06-03894 RMW, 2007 WL

17    1545194, at *2 (N.D. Cal. May 29, 2007) (enforcing PSLRA discovery stay because derivative

18    suit asserting Exchange Act claims is a “‘private action arising under’ the Securities Exchange

19    Act of 1934.”); Melzer v. CNET Networks, Inc., No. C 06-03817 WHA, 2006 WL 3716477, at *2

20    (N.D. Cal. Dec. 15, 2006) (“The weigh[t] of the case law holds that the PSLRA stay applies in

21    cases like this [derivative 1934 Act claims]. This order will follow that authority.”); In re Finisar

22    Corp. Derivative Litig., No. C-06-07660 RMW, 2012 WL 609835, at *1 (N.D. Cal. Feb. 24,

23    2012) (applying PSLRA discovery stay to derivative case).

24           In addition, no discovery is permitted under Delaware substantive law unless and until

25    plaintiffs successfully plead demand futility. See Jones v. Martinez, 230 Cal. App. 4th 1248 (Cal.

26    App. 2014) (holding that California derivative plaintiffs who file on behalf of a Delaware

27    corporation cannot obtain discovery until they plead demand futility).

28           In light of the discovery stay, the initial case management conference should be continued

     DEFENDANTS’ STATEMENT RE DEC. 3, 2020 CMC                                                                1
     Case No. 20-cv-4439
         Case 3:20-cv-04439-JSC Document 52 Filed 11/25/20 Page 3 of 3



 1    until the motion to dismiss is resolved.

 2

 3     Dated: November 25, 2020                  JORDAN ETH
                                                 PHILIP T. BESIROF
 4                                               CHRISTIN J. HILL
                                                 MORRISON & FOERSTER LLP
 5

 6
                                                  By:     /s/ Jordan Eth
 7                                                       JORDAN ETH
 8                                               Counsel for Defendants Lawrence J. Ellison, Safra
                                                 A. Catz, Jeffrey O. Henley, Jeffrey S. Berg, Michael
 9                                               J. Boskin, Bruce R. Chizen, George H. Conrades,
                                                 Rona A. Fairhead, Renée J. James, Charles (Wick)
10                                               Moorman IV, Leon E. Panetta, William G. Parrett,
                                                 Naomi O. Seligman, and Vishal Sikka
11
       Dated: November 25, 2020                  KAREN G. JOHNSON-MCKEWAN
12                                               WARRINGTON S. PARKER III
                                                 KENNETH P. HERZINGER
13                                               ALEXANDER K. TALARIDES
                                                 ORRICK, HERRINGTON & SUTCLIFFE LLP
14

15
                                                  By:      /s/ Alexander K. Talarides
16                                                       ALEXANDER K. TALARIDES
17                                               Counsel for Nominal Defendants Oracle
                                                 Corporation and Oracle America, Inc.
18

19
                                            ECF ATTESTATION
20

21           I, Jordan Eth, am the ECF User whose ID and password are being used to file the
22    foregoing document. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that concurrence in
23    the filing of the document has been obtained from each of the other Signatories.
24     Dated: November 25, 2020                   By:     /s/ Jordan Eth
25                                                       JORDAN ETH

26

27

28

     DEFENDANTS’ STATEMENT RE DEC. 3, 2020 CMC                                                           2
     Case No. 20-cv-4439
